DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/05/2020 and 01/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1 – 11 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
For independent claim 1, ”a meeting controller”, “a monitoring module”, and “a comparison module” coupled with functional language “to monitor scheduling information for a communication” and “to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information, wherein the habit information comprises one or more habits”. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a meeting controller … (¶22) Meeting controller 104 can include any suitable module for connecting one or more devices (e.g., devices 112-116) to a communication. By way of example, meeting controller 104 can be a standalone module or a module that is part of communication server 120 … Meeting controller 104 can also be configured to determine a type of device of the user device (e.g., mobile, desktop, or the like) and to include the device type in the habit information”,
“a monitoring module … (¶15) Monitoring module 106, can be part of a communication server 120  … (¶24) Monitoring module 106 is configured to monitor scheduling information for a communication. By way of examples, monitoring module 106 can review calendar information for one or more users (e.g., at a set time interval before a communication is to start) to determine whether any habits have been specified. The scheduling information can include, for example, a reminder that a meeting is about to start”,
“a comparison module … (¶25) Comparison module 108 uses a processor to compare scheduling information and habit information in database 102 to determine whether a match for a habit exists 
For dependent claim 3 and 4, “a habit determination engine” coupled with functional language “to determine one or more habits associated with the communication” and “determines a habit for joining the communication”. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a habit determination engine …  (¶27) Habit determination engine 122 can be a module to determine a user habit for joining and/or use during a particular communication. For example, habit determination engine 122 can determine how a user joined a particular communication and then have that information stored in database 102. Additionally or alternatively, habit determination engine 122 can monitor a communication and determine one or more in-meeting user habits during the communications”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242) and in view of Goldsmith (US 9754243).

As per claim 1, Sallam discloses a communication system comprising: 
	a database comprising user identification information (The user profile portion of each user behavior model includes specific information regarding a particular user such as a user identifier (or user ID) which uniquely identifies the particular user, See ¶79) and habit information corresponding to the user information (The behavior engine of the online meeting server equipment creates these models and periodically updates them by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77); 
	a meeting controller (The processing circuitry operating in accordance with the set of online meeting applications forms specialized control circuitry to perform the particular operations of an online meeting server, See ¶61); 
	a monitoring module to monitor scheduling information for a communication (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95); and 
	…
(The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106), and 
	… determining a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating the habit information with a habit corresponding to the method used by the user device to connect to the communication (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90).  
	
	Sallam however does not expressly disclose:
	a comparison module to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information, wherein the habit information comprises one or more habits and determines wherein if a habit for joining a communication exists in the scheduling information or wherein if a habit for joining the communication does not exist.

	Goldsmith discloses:
	a comparison module to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information, wherein the habit information comprises one or more habits (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29), 
	wherein if a habit for joining a communication exists in the scheduling information (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	wherein if a habit for joining the communication does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. 

As per claim 2, the communication system of claim 1, wherein a method used by the user device to join the communication is selected from the group consisting of joining via an application on the user device, requesting a call to the user device to join the communication, requesting a link to join the communication, receiving a pushed call to the user device to join the communication, and receiving a pushed link to join the communication (Sallam, The agent can contain the following code: (i) a meeting collaboration code to enable the users to participate in online meetings (e.g., an online meeting application), See ¶99).  

As per claim 3, the communication system of claim 1, further comprising a habit determination engine to determine one or more habits associated with the communication (Sallam, The behavior engine of the online meeting server equipment creates these models and periodically updates them by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77).  

As per claim 4, the communication system of claim 3, wherein the habit determination engine determines a habit for joining the communication (Sallam, When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66).  

As per claim 5, the communication system of claim 1, wherein the habit information comprises one or more of user location, time, date, duration of the communication, and communication originator (Sallam, During future online meetings, the online meeting server equipment uses the user behavior models to activate and configure the user I/O devices for the users based on current situational factors such as each user's current location, time of day, which user I/O devices are available, and so on, See ¶48).  

As per claim 6, the communication system of claim 1, wherein the habit information comprises one or more of video on or off, microphone on or off, a preferred background for video communications, camera settings, volume setting, and tile layout (Sallam, The disclosed techniques involve collection of particular configuration data regarding user I/O devices (e.g., cameras, microphones, displays, speakers, etc.) and generating user behavior models based on that configuration data. Such user behavior models particularly identify preferred user I/O devices and custom settings (e.g., based on past use, based on device capabilities, etc.), See ¶91).  

(Sallam, The online meeting server equipment collects configuration data from the user I/O devices during online meetings over time, and derives user behavior models for the users from the collected configuration data, See ¶48).  

As per claim 8, the communication system of claim 1, wherein the habit information comprises habits associated with one or more participant types (Sallam, The user profile portion of each user behavior model includes specific information regarding a particular user such as a user identifier (or user ID) which uniquely identifies the particular user, user privileges (e.g., special abilities, access privileges, etc.), user account information (e.g., how long the user has used the online meeting system, address, phone number, email address, online meeting information, etc.), the organization of the user (e.g., company, service, etc.), job title, the user's current location or last known location, as well as other information, See ¶79).  

As per claim 9, the communication system of claim 1, wherein the habit information comprises habits associated with a user's location (Sallam, The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).  

As per claim 10, the communication system of claim 1, further comprising a post-meeting database comprising meeting feedback information (Goldsmith, Post Meeting button may display tips for after the meeting. In some embodiments, buttons are not required and the appropriate tips are displayed automatically based on the system being aware of what stage the meeting is in (e.g., by using time to determine whether the meeting is schedule, active, or over), See Col. 25, Lines 47 - 60).  

(Sallam, Over time, the online meeting server equipment generates and updates user behavior models for each user, See ¶55) comprises the monitoring module (Sallam, Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95).  

As per claim 12, Sallam discloses a communication method comprising the steps of: 
	determining habit information (The behavior engine of the online meeting server equipment creates behavior models, See ¶77); 
	storing the habit information in a database (Periodically updates the models by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77); 
	monitoring scheduling information of a user (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95); 
	…
	… automatically performing one or more of sending a push notification to the user using a habit and automatically joining a user to the communication (The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106), and 
	… determining a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating the habit information with the habit corresponding to the method used (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90).  
	
	Sallam however does not expressly disclose:
	determining whether a match of habit information exists between habit information in a database and habit information in the scheduling information and determining if a match exists or if a match does not exist.

	Goldsmith discloses:
	determining whether a match of habit information exists between habit information in a database and habit information in the scheduling information (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29); and 
	if a match exists (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	if a match does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. 

As per claim 13, the method of claim 12, wherein after the communication is established, determining one or more in-meeting habits (Sallam, The online meeting server equipment collects configuration data from the user I/O devices during online meetings over time, and derives user behavior models for the users from the collected configuration data, See ¶48).  

As per claim 14, the method of claim 12, further comprising a step of monitoring in-meeting habits during the communication (Sallam, By way of example only, the configuration data includes a variety of fields which contains specific data regarding a particular user I/O device and usage. Such configuration data is continuously gathered by the online meeting server equipment over time (e.g., during online meetings), See ¶68).  

As per claim 15, the method of claim 14, further comprising storing the in-meeting habits in the database (Sallam, As shown in FIG. 4, the configuration data database includes entries containing configuration data from the user I/O devices, See ¶67).  

As per claim 16, the method of claim 15, further comprising a step of automatically applying one or more of the in-meeting habits during the communication (Sallam, Conducting online meetings utilizing user behavior models which automatically direct usage of particular user I/O devices during the online meetings, See ¶90).  

As per claim 17, Sallam discloses a communication method comprising the steps of: 
(When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66); 
	…
	…automatically joining the meeting using the habit (The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106), and 
	…determining a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating the habit information with a habit corresponding to the method used (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90).  

	Sallam however does not expressly disclose:
	determining whether a habit for joining the communication for the user device exists and determining if a habit for joining a communication exists or if a habit for joining the communication does not exist.

	Goldsmith discloses:
	determining whether a habit for joining the communication for the user device exists (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29); and 
	if a habit for joining a communication exists (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	if a habit for joining the communication does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. 

As per claim 18, the method of claim 17, wherein a meeting controller determines a type of device of the user device (Sallam, The online meeting server equipment manages separate databases for different types of user I/O devices, See ¶75).  

As per claim 19, the method of claim 17, further comprising steps of determining meeting feedback and automatically sending the meeting feedback to one or more participants (Goldsmith, Post Meeting button may display tips for after the meeting. In some embodiments, buttons are not required and the appropriate tips are displayed automatically based on the system being aware of what stage the meeting is in (e.g., by using time to determine whether the meeting is schedule, active, or over), See Col. 25, Lines 47 - 60).  

As per claim 20, the method of claim 17, further comprising monitoring in-meeting habits during the communication (Sallam, Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95) and automatically manipulating one or more communication parameters based on an in-meeting habit of the one or more in-meeting habits (Sallam, The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8958828: Self-aware profile switching on a mobile computing device
US 20160132776: Electronic devices and service management methods thereof







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAZIA NAOREEN/Examiner, Art Unit 2458